Name: Commission Regulation (EEC) No 3462/80 of 30 December 1980 amending Regulation (EEC) No 2662/80 on transitional measures in respect of the sheepmeat and goatmeat premium and intervention systems, as a result of Greek accession
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 31 . 12 . 80 Official Journal of the European Communities No L 363 / 9 COMMISSION REGULATION (EEC) No 3462/80 of 30 December 1980 amending Regulation (EEC) No 2662/80 on transitional measures in respect of the sheepmeat and goatmeat premium and intervention systems, as a result of Greek accession THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Greece ( 1), and in particular Article 146 thereof, Whereas Commission Regulation (EEC) No 2662/80 on transitional measures in respect of the sheepmeat and goatmeat premium and intervention systems (2), adopted after signature of the Treaty of Accession and valid beyond 1 January 1981 , must be adapted to ensure compliance with the provisions of the Act of Accession, '( a) The total amount referred to in the second subparagraph of Article 5 (2 ) of Regulation (EEC) No 1837/80 shall be obtained,  for regions 1 to 5 , on the basis of any difference between the reference price and the forecast market price for each such region during the period 1 July to 31 December 1979,  for region 6, on the basis of any difference between the reference price and the forecast market price for this region during the period between 1 January 1981 and the end of the 1980/81 marketing year, multiplied by sheepmeat production in this region during the period 1 January to 31 March 1980.' HAS ADOPTED THIS REGULATION: Article 1 Article 2 Article 1 (a ) of Regulation (EEC) No 2662/80 is hereby replaced by the following text: This Regulation shall enter into force on 1 January 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 December 1980. For the Commission Finn GUNDELACH Vice-President (!) OJ No L 291 , 19 . 11 . 1979, p . 17. (2 ) OJ No L 276, 20 . 10. 1980, p . 22 .